Citation Nr: 0820247	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from March 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that the veteran has a current acquired 
psychiatric disability.


CONCLUSION OF LAW

A psychiatric disability was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.
 
In the present case, VA issued notification prior to the 
initial adjudication of the claim by means of an August 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  This letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The Board 
observes that the aforementioned letter did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
The Board observes that no post service treatment records 
have been associated with the claims file.  However, in an 
October 2004 letter, the veteran's attorney indicated that 
the only treatment that the veteran had for his psychiatric 
disability was in service and that there were no other 
treatment records to submit.  The Board also acknowledges 
that the veteran has not been afforded a VA examination.  
However, the Board finds that no VA examination is necessary 
to satisfy the duty to assist in this case.  In this regard, 
under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  In this case, the record does not contain any 
evidence demonstrating a current disability.  In such 
circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006). Thus, based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
a psychiatric disability.  His service medical records show 
that, in June 1963, he was referred for psychiatric 
assessment with a provisional diagnosis of alcoholism.  It 
was documented later that month by a psychiatric social 
worker that he failed to keep the scheduled appointment.  The 
veteran was seen in November 1963 when he complained of 
nervousness, trembling of the hands in the "p.m.," and 
irritability.  No psychiatric diagnosis was made.  He was 
prescribed Bicillin C-R (penicillin) and Dimetane, and 
referred to the mental health clinic.  The veteran was 
hospitalized the next day with a chief complaint of flu-like 
symptoms.  He included in his report of medical history that 
he drank a "considerable" amount of beer, and drank liquor 
occasionally.  He noted that he felt very nervous at times, 
with shaking of his body and perspiration, including of his 
hands.  It was noted on physical examination that he "seemed 
to be quite nervous."  An electrocardiogram was within 
normal limits.  X-ray examination of the skull revealed no 
abnormality.  

During this hospitalization to January 1964, the veteran was 
seen by a psychiatrist.  It was felt that he had a character 
and behavior disorder (passive-dependency) with situational 
reaction to stress manifested by agitation, indecisiveness, 
marked dependency, manipulation, helplessness and 
hopelessness.  He was also seen by an occupational therapist 
during the hospitalization, and the therapist had a similar 
opinion about the veteran's character.  It was noted that the 
veteran wanted to do things his way, and that if resistance 
was met, he quit.  It was opined that his manner of doing so 
implied that it was a punitive measure.  It was further noted 
that the veteran resented authority, and hated the Army, 
officers, etc. .  It was observed that his reasoning was 
"poor if not nil," and that he seemed to pride himself on 
his uncontrollable impulses to strike out if pressed or 
frustrated.  On additional assessment, it was commented that 
no particular syndrome was recognized.  

The veteran was again seen in February 1964 when his 
complaints included shaking, headache and sweating in the 
"a.m.".  Following examination, the impression was no 
disease found.  It was noted that he was taking Darvon and 
Librium.  The veteran reported a history of nervous trouble 
on the March 1964 Report of Medical History completed in 
conjunction with his separation examination.  Psychiatric 
assessment on clinical examination at that time was normal.

The veteran has not presented any evidence to show that he 
has complained of, or been diagnosed, with a current acquired 
psychiatric disability.  Indeed, in October 2004, the 
veteran's attorney reported that the veteran had not had any 
post-service treatment for a psychiatric disability.  
Moreover, while a character and behavior disorder was noted 
during service, personality disorders are not diseases or 
injuries within the meaning of the applicable legislation on 
VA compensation benefits, and service connection is 
prohibited for personality disorders.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  
Additionally, while a provisional diagnosis of alcoholism was 
reported in service, service connection may not be granted 
for alcohol abuse as a primary diagnosis.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007); 
see also VAOPGPREC 2-97 (January 16, 1997).  Therefore, as 
the evidence of record does not demonstrate that the veteran 
has a currently diagnosed acquired psychiatric disability, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has a 
current psychiatric disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current acquired psychiatric disability as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disability and the claim must be denied.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


